UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-14875 FTI CONSULTING, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 52-1261113 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1treet NW,
